DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I in the reply filed on 6/2/2022 is acknowledged.  The traversal is on the ground(s) that Claim 1 is not anticipated or obvious over US 6,246,040.  This is not found persuasive for the reasons discussed below.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to because: 
Figure 3a lists part numbers “4.1” and “4.2”.  These appear to be typos or the list at page 13 is incomplete.  The listing of reference signs at page 13 does not state 4.1 and 4.2.

    PNG
    media_image1.png
    609
    473
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    232
    430
    media_image2.png
    Greyscale

Figure 4a lists part numbers “19.1” and “19.2”.  These appear to be typos or the list at page 13 is incomplete.  

    PNG
    media_image3.png
    344
    465
    media_image3.png
    Greyscale

Figure 8a lists part numbers “14.1”, “19.1” and “19.2”.  These appear to be typos or the list at page 13 is incomplete.

    PNG
    media_image4.png
    562
    627
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    113
    277
    media_image5.png
    Greyscale

  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the Specification at page 2, paragraph 4 separates the numbers by commas instead of periods.  

    PNG
    media_image6.png
    209
    658
    media_image6.png
    Greyscale

The disclosure is objected to because of the following informalities: the Specification at page 7, paragraph 4 has the typo “met” instead of “meat”.

    PNG
    media_image7.png
    98
    625
    media_image7.png
    Greyscale

The disclosure is objected to because of the following informalities: the Specification at page 10, last paragraph has the apparent typo of “11, 11”.

    PNG
    media_image8.png
    89
    389
    media_image8.png
    Greyscale


The disclosure is objected to because of the following informalities: the Specification at page 13, states “9 inner wall housing 8” where it is unclear what “8” is referring to.

    PNG
    media_image9.png
    112
    303
    media_image9.png
    Greyscale

The disclosure is objected to because of the following informalities: the Specification at page 13, states “13 inner wall microwave tube 12” where it is unclear what “12” is referring to.

    PNG
    media_image10.png
    82
    531
    media_image10.png
    Greyscale

The disclosure is objected to because of the following informalities: a comma “,” and a period “.” Is positioned at the end of some references and not others.

    PNG
    media_image11.png
    322
    442
    media_image11.png
    Greyscale

Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:  the word “apparat” at line 3 appears to be a typo.  Appropriate correction is required.

    PNG
    media_image12.png
    98
    344
    media_image12.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the circumference" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “circumference”.
Claim 8 recites the limitation "the radiation" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “radiation”.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunn et al. (US 6,246,040).
The claims are interpreted as being directed to an apparatus and not a method of making or using or a product produced.  Any method/product language is interpreted to the extent that it further describes the apparatus.  The claims do not state any specific structure that is capable of generating microwaves but rather just the presence of a solid-state radio frequency source.  The claims do not specify the apparatus as including a magnetron to generate microwaves.
Regarding Claim 1, Gunn (‘040) teaches a processing apparatus (See Abs., col. 3, l. 8+, FIGs 1-3, apparatus #100 usable for heating food products #102.) 

    PNG
    media_image13.png
    369
    729
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    431
    735
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    447
    722
    media_image15.png
    Greyscale

in which material is transported by a pump, through a microwave chamber and thereby heated (See FIGs 1-3, where pump #106 is capable of transporting material product #102 from container #104 through a heating system #112 that is capable of heating food and to output pipe #116.), wherein the processing apparatus comprises at least one solid-state radio frequency source (See FIGs 1-3, where solid-state radio frequency source(s) with RF power source #300 heats materials passing through a transparent pipe. The claim does not state any specific structure that is capable of generating microwaves but rather just the presence of a solid-state radio frequency source which is what Gunn (‘040) teaches.), however, fails to expressly disclose the apparatus using microwaves to melt fat.
As discussed above, the claims are directed to an apparatus and not a method of using.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Gunn’s (‘040) apparatus transfers food in the same general way as Applicant’s apparatus does, thus, it would clearly be capable of transferring fat material if desired.  Regarding the use of microwaves, it is noted the claims are not directed to a method while Gunn’s (‘040) apparatus uses at least one solid-state radio frequency source which is the same as what Applicant uses within the broad language of the claims.  Microwaves are interpreted as being very short radio waves.  Thus, it would have been foreseeable and obvious that Gunn’s (‘040) apparatus would be capable of generating and using microwaves if desired.
Regarding Claim 2, Gunn (‘040) teaches a processing apparatus wherein the microwave chamber is at least essentially transparent for microwaves (See col. 2, l. 33+, col. 3, l. 31+, where the pipe is transparent, thus, transparent to microwaves.).
Regarding Claim 3, Gunn (‘040) teaches a processing apparatus wherein the at least one solid-state radio frequency source comprises a multitude of solid-state radio frequency sources that are provided in an array of n columns and m rows, wherein n is an integer >1 and m is ≥ 1 (See col. 3, l. 46+, FIGs 1-2, plural modules #114 with plural plates #208/#210.).
Regarding Claim 4, Gunn (‘040) teaches the apparatus discussed above, however, fails to expressly disclose a processing apparatus wherein the at least one solid-state radio frequency source comprises a multitude of solid-state radio frequency sources that are provided equidistantly around the circumference of a product chamber.
Applicant does not set forth any non-obvious unexpected results for providing the claimed configuration of solid-state radio frequency sources.
It would have been foreseeable and obvious to a person having ordinary skill in the art to configure solid-state radio frequency sources in positions as claimed that are effective for heating food.  Configuring as claimed would have been within the skill set of a person having ordinary skill in the art at the time of filing to effectively heat food so it can be used as intended.
Regarding Claim 5, Gunn (‘040) teaches a processing apparatus wherein the processing apparatus comprises an inlet and an outlet, which are spaced apart from each other (See FIG-1, spaced inlet #104 and outlet pipe #116.).
Regarding Claim 6, Gunn (‘040) teaches a processing apparatus wherein the pump is configured to transport the animal raw fat material past the solid-state radio frequency source (See FIG-1, pump #106 pumps product #102 past heating system #112 wherein the apparatus is capable of transporting animal fat if desired.).
Regarding Claim 7, Gunn (‘040) teaches a processing apparatus wherein the processing apparatus comprises a control system to control the solid-state radio frequency source and/or the pump (See col. 3, l. 56+, FIG-2, control system with status indicators #202, sensor #204.).
Regarding Claim 8, Gunn (‘040) teaches the processing apparatus discussed above including status indicators #202 and sensors #204 (See FIG-2.), however, fails to expressly disclose wherein the processing apparatus comprises a sensor that measures at least one property of the animal raw fat material and/or one property of the radiation reflected from the animal fat material, wherein a signal of the sensor is utilized by a control system.
Gunn (‘040) teaches the apparatus provided with status indicators #202 and sensors #204 for process control wherein if a particular heating stage fails the product flow rate or power output of other heating stages can be adjusted to compensate until the faulty heating stage is replaced (See col. 3, l. 56+ and FIG-2.).  It further would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that operating an apparatus as claimed needs to be done safely so as not to generate a fire and injure operating employees.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to provide a control system as claimed for Gunn’s (‘040) apparatus to effectively control the apparatus.    A foreseeable means to prevent fires is to provide for effective process control which would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 9, Gunn (‘040) teaches the processing apparatus discussed above, however, fails to expressly disclose wherein the processing apparatus is part of an animal fat production line.
As discussed above, the claims are directed to an apparatus.  Whether or not a user of an apparatus would like to incorporate the apparatus into a product line is up the discretion of the user.  Positioning Gunn’s (‘040) apparatus is clearly up to the discretion of a user and clearly is capable of being used in such a manner if inclined to do so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
June 2, 2022